DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailey et al. (6458153). Fig. 13 shows a frame for a prosthetic heart valve, comprising: a plurality of strut members 12 arranged to form an annular main body, the main body of the frame being radially collapsible to a collapsed configuration and radially expandable to an expanded configuration (inherent due to materials, col. 5, lines 36-43), the main body of the frame having an inflow end and an outflow end and defining a longitudinal axis; wherein the strut members of the frame have respective inflow end portions located at the inflow end of the main body, respective outflow end portions located at the outflow end of the main body, and respective central portions between the inflow end portions and the outflow end portions; and wherein when the frame is in the expanded configuration, the central portions 20 of the strut members are offset radially .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,6,7,9,10 are rejected under 35 U.S.C. 103 as being unpatentable over Goetz et al. (WO 2008/02996) in view of White (2015/0135506). Goetz et al. disclose (Fig. 5) a frame for a prosthetic heart valve formed of a plurality of strut members arranged to form an annular main body of the frame. Fig. 5 shows how the main body of the frame is radially collapsible to a collapsible to a collapsed configuration and radially expandable to an expanded configuration, Fig. 6. Goetz et al. also show (Fig. 3) a plurality of leaflet clamps 17 which are to be disposed on the exterior surface of the main body frame and coupled to the strut members, see Figs. 22-24. Figs. 1,2 show the plurality of leaflet clamps being movable between an open position corresponding to the collapsed configuration of the main body frame and a closed position corresponding to the expanded configuration of the main body of the frame. Goetz et al. further disclose (page 14, lines 32-34, pg 15, lines 1-13) motion of the main body of the frame between the collapsed configuration and the expanded configuration causes corresponding motion of the leaflet clamps between the open position and the closed position. 10 can be constructed with pivot joints 25 that permit a surgeon to controllably deploy the frame at the site and accurately place it therein with the ability to reverse if needing to reposition or remove, paragraph 110. It would have been obvious to one of ordinary skill in the art to modify the frame of Goetz et al. and incorporate pivot joints as taught by White such that the apparatus can be easily controlled with the surgeon having the ability to correctly place or reposition the implantable frame as needed. With respect to claim 2, Goetz shows (Fig. 1) the leaflet clamps 17,19 comprise a first end portion coupled to the main body of the frame and a free second end portion (see portion 21) and when the leaflet clamps are in the open position, the free second end portions are spaced radially outwardly from the main body of the frame. Regarding claim 3, Goetz shows (Figs. 23,24) that when the leaflet clamps are in the closed position the free second end portions are disposed adjacent the main body of the frame. Regarding claim 4, Goetz shows the strut members have respective inflow end portions 31 located at the inflow end of the main body of the frame, respective outflow end portio10ns located at the outflow end of the main body of the frame 29, and respective outflow end portions 33 located at the outflow end of the main body of the frame, and respective central portions 35 between the inflow end portions and the outflow end portions. Further it can be construed that when the frame is in the expanded configuration (Fig. 6) the central portion of the strut members are offset radially inwardly from the inflow end portions and from the outflow end portions of the strut members relative to a longitudinal axis of the frame such that the main body of the frame has an hourglass-shaped profile. Regarding . 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (6458153) in view of White (2015/0135506). Bailey et al. is explained supra. However, Bailey et al. did not state the strut members of the main body of the frame are coupled together by a plurality of pivot joints. White teaches (Fig. 1) that expandable frames 10 can be constructed with pivot joints 25 that permit a surgeon to controllably deploy the frame at the site and accurately place it therein with the ability to reverse if needing to reposition or remove, paragraph 110. It would have been obvious to one of ordinary skill in the art to modify the frame of Bailey et al. and incorporate pivot joints as taught by White such that the apparatus can be easily controlled with the surgeon having the ability to correctly place or reposition the implantable frame as needed.

Allowable Subject Matter
Claims 5,8,12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20,21 are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756.  The examiner can normally be reached on 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799